DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The rejection of claims 65-76, 79-82, and 84, and the objection to claims 77, 78, and 83 have been withdrawn. 

Allowable Subject Matter
Claims 65-89 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 65-86, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that a first alignment mark of the one or more alignment marks is at least partially defined by a first trench, and a first metal patch of the one or more metal patches respective to the first alignment mark covers a region adjacent to the first alignment mark.
Regarding claim 87, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the photonic device is an electro-absorption modulator, wherein said electro-absorption modulator comprises an input waveguide and an output waveguide, and wherein both of said input waveguide and said output waveguide comprise a port located on a same side of the transfer die.
Regarding claim 88, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the precursor photonic device includes a first waveguide and the transfer die includes a second waveguide, and, once bonded, an interface between the first waveguide and the second waveguide is angled relative to a guiding direction of the first waveguide or second waveguide.
Regarding claim 89, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the precursor photonic device includes a first waveguide; the transfer die includes a second waveguide; and the first waveguide, the second waveguide, or both, include a T-bar facet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883